Citation Nr: 0204051	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  91-41 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left fifth metatarsal fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel

INTRODUCTION

The appellant is a veteran who had active service from April 
1966 to March 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 1991 rating 
action by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs, which denied a compensable 
rating for the service connected left foot disability.  A 
later rating decision increased the rating to 20 percent, 
effective from May 1991.

Hearings were held before hearing officers at the RO in July 
1992 and June 1994.  The veteran also requested a hearing 
before the Board in Washington, D.C., but failed to report 
for such hearing scheduled in April 2002.


FINDING OF FACT

The veteran has repeatedly failed to report for VA 
examinations scheduled in connection with his claim for an 
increased rating for residuals of a left fifth metatarsal 
fracture.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a left 
fifth metatarsal is not warranted.  38 C.F.R. § 3.655(b) 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

A rating decision in July 1989 granted service connection for 
residuals of a left fifth metatarsal fracture, rated 
noncompensable.  The veteran sought an increased rating on 
several occasions, and filed a notice of disagreement with a 
rating decision in July 1991 denying an increased rating.
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001)).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Regulations implementing the VCAA have now been published.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Thus, the VCAA and implementing regulations 
apply in the instant case.  However, the Board finds that the 
mandates of the VCAA and implementing regulations are 
satisfied.

Repeated efforts of the RO to schedule the veteran for a 
rating examination, as well as successful efforts to obtain 
VA treatment records, satisfy VA's duty to assist the 
claimant.  Since 1993, the veteran has repeatedly been 
notified of the importance of appearing for a rating 
examination and of the possible consequences of failure to 
report.  He has been notified of the evidence required to 
establish entitlement to an increased rating, and of what is 
of record.  Thus, VA's notification duties to the veteran are 
also met.

The RO has obtained very extensive treatment records from VA 
facilities, and the rating of the service connected left foot 
disability was increased based on those records and on the 
report of a VA examination in July 1992.  The veteran 
continues to be dissatisfied with the rating assigned.  The 
RO determined that further VA examination was necessary to 
determine entitlement to any further increase in the rating, 
and has made heroic efforts (the veteran has moved on 
multiple occasions and multiple times has canceled or failed 
to report for scheduled VA examinations) to arrange for such 
examination.  The veteran canceled, or failed to report for, 
at least, examinations scheduled in November 1993, November 
1994, October 1996, December 1996, February 1997, May 1997, 
March 2001, and October 2001. 

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall 
[emphasis added] be denied.  38 C.F.R. § 3.655(b).  Here, 
despite being advised of the consequences of a failure to 
report for an examination scheduled in conjunction with his 
claim for increase, the veteran has repeatedly failed to 
report for such examination.  The controlling regulation 
cited above mandates that in such event the case must be 
denied.  The regulation is dispositive of the claim.  


ORDER

A rating in excess of 20 percent for residuals of a left 
fifth metatarsal fracture is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

